13‐922‐cr 
United States of America v. Clark 
                                                    
                                   UNITED STATES COURT OF APPEALS 
                                           FOR THE SECOND CIRCUIT 
 
                                                   SUMMARY ORDER 
                                                                                   
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 10th  day of December, two thousand fourteen. 
                     
PRESENT:  ROBERT D. SACK, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges.                                        
                      
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
UNITED STATES OF AMERICA,  
                                         Appellee, 
                                                                                     
                               v.                                                   13‐922‐cr     
                                                                                     
MAUREEN CLARK, 
                                         Defendant‐Appellant, 
 
                               and 
 
CHRISTOPHER PLUMMER,                                                                 
                                         Defendant.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
*The Clerk of Court is respectfully instructed to amend the caption as set forth above. 
                                               
 

FOR APPELLEE:                             RICHARD J. SCHECHTER, Assistant United 
                                          States Attorney (Sandra S. Glover, Assistant 
                                          United States Attorney, for Deirdre M. Daly, 
                                          United States Attorney for the District of 
                                          Connecticut, on the brief), Bridgeport, 
                                          Connecticut. 
 
FOR DEFENDANT‐APPELLANT            TODD A. BUSSERT, Frost Bussert, LLC, New 
MAUREEN CLARK:                     Haven, Connecticut.  
 
         Appeal from the United States District Court for the District of 

Connecticut (Eginton, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED in 

part and VACATED in part, and the case is REMANDED for reconsideration of the 

restitution award. 

              Defendant‐appellant Maureen Clark (ʺClarkʺ) appeals from the district 

courtʹs March 14, 2013 amended judgment convicting her following a jury trial of 

conspiracy, wire fraud, and money laundering, and sentencing her principally to 87 

monthsʹ imprisonment and imposing restitution in the amount of $1,750,000.32.  We 

assume the partiesʹ familiarity with the facts, procedural history, and issues for review. 

              On appeal, Clark argues that (1) the district court improperly instructed 

the jury with respect to proof of a scheme to defraud, (2) the government made 

improper statements in its summation that deprived Clark of a fair trial, (3) the district 

courtʹs sentence was procedurally unreasonable, and (4) the district court improperly 

                                            ‐ 2 ‐ 
                                                                
 

failed to account for moneys already paid to victims in its $1.75 million restitution 

calculation.  Each argument is addressed in turn. 

1.            Wire Fraud Jury Instructions 

                             Clark argues that the district court improperly instructed the jury that the 

ʺcontemplated actual harmʺ or ʺloss of money or propertyʺ required for a scheme to 

defraud could be shown by proof that the defendant contemplated ʺdepriving another 

of the information necessary to make discretionary economic decisions.ʺ  (A 133‐34).  

We review the district courtʹs jury instructions de novo, reversing only if ʺviewing the 

charge as a whole, there was a prejudicial error.ʺ  United States v. Aina‐Marshall, 336 F.3d 

167, 170 (2d Cir. 2003).   

                             It is well settled in the Second Circuit that investors can be harmed if they 

are deprived of ʺinformation necessary to make discretionary economic decisions.ʺ  

United States v. Rossomando, 144 F.3d 197, 201 n.5 (2d Cir. 1998); see also United States v. 

Carlo, 507 F.3d 799, 802 (2d Cir. 2007) (per curiam) (ʺThe court properly described the 

harm to the victimsʹ property interests as the deprivation of information necessary to 

make discretionary economic decisions.ʺ).  Therefore, the district court did not err in 

explaining that a scheme to defraud could be established by proof that investors were 

deprived of information necessary to make discretionary economic decisions.1   


                                                            
1 Clarkʹs reliance on Sekhar v. United States, 133 S. Ct. 2720 (2013), is misplaced.  There, 
the Supreme Court analyzed the scope of the concept of ʺpropertyʺ for purposes of the 
                                              ‐ 3 ‐ 
                                                                                                
 

                             Moreover, the evidence at trial showed, in any event, that Clark 

contemplated actual harm to investors by depriving them of material information ‐‐

including the fact that she did not actually own the property in question but had only 

an option to buy. 

2.            Prosecutorial Misconduct 

                             Next, Clark argues that the prosecutor engaged in misconduct in his 

summation by repeatedly stating that Clark lied and by vouching for witnesses.  The 

district court denied Clarkʹs motion for a mistrial, as well as her post‐trial motion for 

judgment of acquittal or a new trial.   

                             To succeed on a claim for prosecutorial misconduct, a defendant must 

establish that the prosecutorʹs comments ʺso infected the trial with unfairness as to 

make the resulting conviction a denial of due process.ʺ  Darden v. Wainwright, 477 U.S. 

168, 181 (1986) (internal quotation marks omitted); see United States v. Carr, 424 F.3d 213, 

227 (2d Cir. 2005).  We have held that in considering whether prosecutorial misconduct 

rises to the level of ʺegregious misconductʺ requiring reversal, courts must weigh three 

factors:  (1) the severity of the misconduct; (2) the measures adopted to cure the 

misconduct; and (3) the certainty of conviction absent the misconduct.  United States v. 

Elias, 285 F.3d 183, 190‐92 (2d Cir. 2002).  We review the district courtʹs denial of Clarkʹs 

                                                                                                                                                                                                
Hobbs Act, not the wire fraud statute.  Id. at 2726 (ʺWhether one considers the personal 
right at issue to be ʹpropertyʹ in a broad sense or not, it certainly was not obtainable 
property under the Hobbs Act.ʺ) (emphasis in original). 
                                             ‐ 4 ‐ 
                                                
 

motion for judgment of acquittal de novo, see United States v. Truman, 688 F.3d 129, 139 

(2d Cir. 2012), and the district courtʹs denial of a mistrial and a new trial for abuse of 

discretion, see United States v. Deandrade, 600 F.3d 115, 118 (2d Cir. 2010); United States v. 

Canova, 412 F.3d 331, 348 (2d Cir. 2005). 

              Here, all three factors weigh against finding a due process violation.  First, 

the challenged conduct, even assuming it was improper, was not severe.  The 

prosecutorʹs assertion that Clark lied fell at least arguably within a prosecutorʹs broad 

latitude in summation.  See United States v. Peterson, 808 F.2d 969, 977 (2d Cir. 1987) 

(noting that ʺ[u]se of the words ʹliarʹ and ʹlieʹ to characterize disputed testimony when 

the witnessʹs credibility is clearly in issue is ordinarily not improper unless such use is 

excessive or is likely to be inflammatoryʺ); United States v. Nersesian, 824 F.2d 1294, 1327 

(2d Cir. 1987) (litigants enjoy ʺbroad latitudeʺ to draw inferences from the record to 

suggest to the jury in summation).  And here, there was a basis in the record for the 

prosecutor to argue that the evidence showed that Clark had lied.  Likewise, the 

prosecutor did not personally vouch for witnesses, and instead merely argued, based on 

the record, that its witnesses were credible.  See United States v. Williams, 690 F.3d 70, 76 

(2d Cir. 2012) (concluding that characterization of testimony of witnesses as ʺthe truthʺ 

or ʺabsolute truthʺ was proper because it was tied to evidence supporting the 

contention).  Thus, there was no improper vouching. 




                                             ‐ 5 ‐ 
                                               
 

              Second, even if there had been any misconduct, the district court clarified 

that:  ʺLawyers are never permitted to express their own opinion regarding the guilt or 

the non‐guilt of the defendant. . . .  [T]o the extent that the lawyers in this case may have 

made any comments about the ultimate issues in this case, which are for [the jury], I 

caution you that you must disregard those comments of the lawyers.ʺ  (A 120).  The 

government also emphasized that it was the juryʹs job to assess credibility (see, e.g.,  

GA 628, 630, 632, 644, 670), and stated that ʺ[l]awyers donʹt express their opinions.ʺ   

(GA 675).  Thus, to the extent there was any misconduct, the court and prosecutor 

adopted measures to cure it. 

              Finally, given the ample evidence before the jury, Clark most likely would 

have been convicted even absent the purported misconduct.  Accordingly, we conclude 

that the district court did not err in denying the motion for judgment of acquittal or 

abuse its discretion in denying a mistrial or a new trial. 

3.     Sentencing 

              Clark challenges the procedural reasonableness of her sentence, arguing 

that the district court failed to consider her downward departure request, failed to 

consider the factors set forth in 18 U.S.C. § 3553(a), improperly substituted the 

probation officeʹs judgment for its own judgment, and afforded the guidelines undue 

weight.  




                                            ‐ 6 ‐ 
                                                                
 

                             We review the district courtʹs sentence for reasonableness.2  See United 

States v. Thomas, 628 F.3d 64, 68 (2d Cir. 2010).  ʺA district court commits procedural 

error where . . . it fails to calculate the Guidelines range . . . , makes a mistake in its 

Guidelines calculation, . . . treats the Guidelines as mandatory, or fails adequately to 

explain its chosen sentence.ʺ  Id. (internal quotation marks omitted). 

                             Contrary to Clarkʹs argument, the district court did consider her 

downward departure request.  Prior to sentencing, the parties submitted lengthy 

memoranda that addressed Clarkʹs request for a downward departure.  The record 

makes clear that the district court considered Clarkʹs departure request, but was not 

persuaded and denied it.  The experienced district judge was well aware of his ability to 

depart, and in any event, denials of downward departures are generally not reviewable 

on appeal.  See United States v. Galvez‐Falconi, 174 F.3d 255, 257 (2d Cir. 1999).   

                             Clarkʹs remaining arguments fail to establish that the sentence was 

procedurally unreasonable.  The district court expressly considered § 3553, at one point 

even stating that § ʺ3553 is the bible.ʺ  (GA 224).  Throughout the sentencing hearing, 

the district court referred to § 3553, and discussed several of the pertinent factors for 

consideration, including general deterrence, Clarkʹs continued belief that she did 

nothing wrong, that Clark would benefit from vocational training provided while 

                                                            
2 The government argues for plain error review because Clark raises her objections for 
the first time on appeal.  We need not address which standard is appropriate because 
under either standard, Clarkʹs arguments fail.   
                                          ‐ 7 ‐ 
                                               
 

incarcerated to aid in her gainful employment upon release, and explained why Clark 

was receiving a longer sentence than Plummer, who pled guilty prior to trial.  

Moreover, the district court explained that it was adhering to the bottom of the 

guidelines sentence, rather than going below it, as it ʺwould have liked to do,ʺ in light  

of the § 3553 factors.  (GA 229).  Because the record supports a finding that the district 

court sentenced Clark after careful consideration of the partiesʹ submissions, analysis of 

the § 3553 factors, and review of the thorough PSR prepared by the probation office, we 

conclude that the district court did not substitute the probation officeʹs judgment for its 

own, did not afford the guidelines undue weight, and imposed a reasonable sentence. 

4.     Restitution 

              Clarkʹs final argument is that the district court improperly failed to credit 

payments made to victims by a third party when calculating restitution.  The 

government does not dispute that payments were made, but it argues that Clark 

waived that issue and the she has suffered no prejudice by any error. 

              We remand for the district court to reconsider the issue of restitution.  

There is record evidence that two victims, Anthony Lovallo and Herman Abramowitz, 

were repaid approximately $250,000 of their losses by a third party, Douglas 

Grossinger, prior to trial.  If true, the victims are not entitled to a second payment by 

Clark because double payment would constitute an impermissible windfall.  See United 

States v. Boccagna, 450 F.3d 107, 117 (2d Cir. 2006) (ʺsentencing court cannot order 

                                            ‐ 8 ‐ 
                                              
 

restitution that goes beyond making the victim wholeʺ) (internal quotation marks 

omitted).  Moreover, as for the governmentʹs argument that Clark has not been 

prejudiced because she would have to reimburse Grossinger for amounts he paid to the 

victims, the fact is that the judgment clearly provides for payment of $300,000 to Lovallo 

and Abramowitz.  As the judgment is now written, Clark is potentially subject to 

further claims for amounts already paid to the victims.  Accordingly, we vacate the 

restitution award and remand the case to the district court to consider whether Clark 

should be credited for any payments already made to the victims and whether any 

adjustments must be made to the restitution order. 

                                           * * * 

             We have considered Clarkʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM in part and VACATE in part the judgment of 

the district court, and REMAND the case for reconsideration of the restitution award. 

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk 
              




                                           ‐ 9 ‐